DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the clause “anyone of claim 1” is unclear since it is not apparent which claims the claim depend on as only on claim 1 is recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by JP 2002/237011 to Sumitomo Chem Co., (hereinafter “Sumitomo ‘011”).
Sumitomo discloses compositions comprising a low density polyethylene exhibiting a strain hardening degree equal to or more than 0.40.  See illustrative examples, [0005], table 1.
The shear viscosity of at least some of the exemplified  low-density polyethylene is equal to or more than 450 Pa-s as evidenced, for example, by JP2010-038565, Figure 2 (of record).
The preamble limitation of  “A foam molding resin” a  limitation defining an intended use of the resin as a foam molding resin.   This limitation is given weight only to the extent that the composition disclosed in the reference is capable of being used such.  The disclosed composition is inherently capable for the claimed use because the claimed composition is 
The invention as claimed, therefore is fully anticipated by the Sumitomo ‘011.
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7  is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP2017-039812 to Kyoraku Co Ltd., (hereinafter “Kyoraku”).
US PGPub 2018/0215885 is used as the English translation of the cited JP Kyoraku docuemt (with all references made with respect to the US document).
Kyoraku discloses a foam molding resin containing low-density polyethylene.  See the entire document. 

The melt tension of at least some exemplified  low-density polyethylene (LDPE) is greater than 250 mN and the shear viscosity of most of the exemplified the low-density polyethylene greater than 450 Pa-s.
See also abstract disclosing melt tension and shear viscosity of the preferred LDPE inclusive of the claimed values. 
The reference further discloses  foam molded articles obtained by molding the disclosed foam molding resin.  Examples.
Kyaraki further disclosed and exemplifies a method  for producing a foam molded article, comprising steps of: extruding, from a foam extruder, a melt-kneaded resin obtained by melt-kneading the disclosed foam molding resin of and a foaming agent in the foam
Kyoraku does not address the strain hardening degree of the low-density polyethylene.  However, in view of the expansion ratio disclosed by the reference for at least some of the LDPE foams it is believed that the strain hardening degree corresponding to the claimed strain hardening degree is inherently exhibited by at least some of the exemplified LDPE.  This believe is based on the fact that the foams disclosed by the Kyoraku 
The burden is shifted to the applicants to provide factual evidence to  the contrary. 


Claim Rejections - 35 USC § 103


Claim 2,3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo ‘011.
The disclosure of Sumitomo is discussed above. 
Sumitomo ‘011 further expressly discloses that the compositions may comprise another polyethylene, such as high density polyethylene (HDPE). 
The reference further discloses possibility of adding another polyethylene in the amounts of 1-50 % based on the total polyethylenes in the compositions. [0010].

The burden is sh0fted to the applicants to provide factual evidence to the contrary.
Thus, the invention as claimed is fully within the purview of the Sumitomo reference and choosing specific expressly disclosed components and their amounts from the ranges o suitable amounts of t respective components would have been obvious with reasonable expectation of success. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ